Citation Nr: 1539337	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-19 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left hip disorder to include osteoarthritis and avascular necrosis (AVN).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1963 to September 1965.  He served in the Republic of Vietnam.  The Veteran was rewarded both the Combat Infantryman Badge and the Parachutist Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the San Diego, California, Regional Office which, in pertinent part, denied service connection for a left hip disorder.  In July 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Los Angeles, California, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

At the July 2015 Board hearing, the Veteran advanced contentions which may reasonably be construed as an informal application to reopen his claims of entitlement to service connection for both a left knee disorder and a back disorder.  The issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for both a left knee disorder and a back disorder have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  
FINDINGS OF FACT

Left hip osteoarthritis and AVN originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for left hip osteoarthritis and AVN have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for left hip osteoarthritis and AVN.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection

The Veteran asserts that service connection for a left hip disorder is warranted as the claimed disorder has been determined by a VA physician to be related to the trauma associated with his in-service parachute jumps.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 C.F.R. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to a left hip disorder or injury.  The Veteran's service personnel records reflect that he was awarded both the Parachutist Badge and the Combat Infantryman Badge.  Therefore, the Veteran's multiple in-service parachute jumps are conceded.  

A February 2008 VA left hip magnetic resonance imaging (MRI) study revealed findings consistent with marked degenerative changes of the left femoral head consistent with "advanced secondary osteoarthritis likely secondary to prior avascular necrosis of the femoral head."  

A January 2009 VA orthopedic evaluation conveys that: "[t]he patient tells me that his military service included being a paratrooper;" "[i]t is therefore likely that this is a contributing factor in the etiology of his arthritis;" and there is a "likelihood that his hip arthritis is therefore service-connected."  

The Veteran made several parachute jumps during active service for which he was awarded the Parachutist Badge.  He has been diagnosed with left hip osteoarthritis and AVN on a VA MRI study.  A VA physician has attributed the Veteran's left hip disability to his in-service parachuting.  In the absence of any competent evidence to the contrary, the Board concludes that service connection for left hip osteoarthritis and AVN is now warranted.  


ORDER

Service connection for left hip osteoarthritis and AVN.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


